                                                                Case 2:20-bk-21022-BR     Doc 355 Filed 05/21/21 Entered 05/21/21 16:53:52          Desc
                                                                                           Main Document    Page 1 of 11



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Attorneys for Elissa D. Miller,
                                                                    Chapter 7 Trustee
                                                                  8

                                                                  9                          UNITED STATES BANKRUPTCY COURT

                                                                 10                           CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                   LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                           Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                  Chapter 7

                                                                 14                                                 NOTICE OF MOTION FOR ORDER
                                                                                                                    AUTHORIZING ABANDONMENT
                                                                 15                                                 PURSUANT TO 11 U.S.C. § 554 AND
                                                                                                                    DISPOSAL OF CERTAIN PERSONAL
                                                                 16                                                 PROPERTY
                                                                                                  Debtor.
                                                                 17                                                 [No Hearing Required Pursuant to
                                                                                                                    Local Bankruptcy Rule 9013-1(o)]
                                                                 18

                                                                 19

                                                                 20 TO ALL INTERESTED PARTIES:

                                                                 21         PLEASE TAKE NOTICE that Elissa D. Miller, the chapter 7 trustee (the “Trustee”)
                                                                    for the bankruptcy estate (the “Estate”) of Girardi Keese (the "Debtor"), has filed a Motion
                                                                 22 for Order Authorizing Abandonment Pursuant to 11 U.S.C. § 554 and Disposal of Certain
                                                                    Personal Property ("Motion"). The Trustee is requesting that the Motion be granted
                                                                 23 without a hearing as provided in Local Bankruptcy Rule 9013-1(o) unless a party in
                                                                    interest timely files and serves a written opposition to the Motion and requests a hearing.
                                                                 24 The Motion is summarized as follows:

                                                                 25         1.     Prior to the involuntary petition, the Debtor was a prominent plaintiff's law
                                                                    firm representing clients in the areas of personal injury, defective products, sexual abuse,
                                                                 26 toxic torts, business law, employment law, and aviation law. The Debtor employed
                                                                    attorneys and staff and occupied two buildings on Wilshire Boulevard in Los Angeles,
                                                                 27 California. After the bankruptcy filing, the buildings were left packed with personal
                                                                    property items belonging to the Debtor or the Debtor's former employees and that
                                                                 28 property remains on the premises. The personal property items subject to the Motion are


                                                                      2868707.1                                    1                                     NOTICE
                                                                Case 2:20-bk-21022-BR       Doc 355 Filed 05/21/21 Entered 05/21/21 16:53:52           Desc
                                                                                             Main Document    Page 2 of 11



                                                                  1 categorized and listed on Exhibit “1” to the Motion (the “Personal Property”). The
                                                                    buildings also contain a plethora of case and client files that will remain on the premises
                                                                  2 and are not subject to the Motion.

                                                                  3           2.     One of the buildings occupied by the Debtor is in escrow to be sold, and the
                                                                      building must be cleared of the Personal Property before the building is turned over to the
                                                                  4   new owner. To the extent any of the employees have personal property at either building
                                                                      they wish to retrieve, they may do so on an appointment basis only between June 1
                                                                  5   through June 3, 2021, during the hours of 10:00 a.m. and 3:00 p.m. and on June 4, 2021,
                                                                      during the hours of 9:00 a.m. to 12:00 p.m., and on such other dates and times in the
                                                                  6   Trustee’s sole discretion but no later than June 9, 2021. As soon as practicable after the
                                                                      filing of the Motion, the Trustee will provide notice of this right to retrieve personal
                                                                  7   property to employees of the Debtor at their last known address.

                                                                  8         3.      The Trustee is seeking authority to abandon the Debtor’s Personal Property
                                                                    located in either building and to dispose of the Debtor’s Personal Property and any
                                                                  9 Personal Property that is not claimed by the Debtor’s employees on or before June 9,
                                                                    2021. The Trustee has already determined that the Debtor’s Personal Property has no
                                                                 10 realizable value or benefit to the Estate and that abandonment is in the best interest of
                                                                    the Estate. To the extent any of the Debtor’s personal property (excluding furniture which
                                                                 11 will remain in place) is deemed to have value, it has or will be stored in the second
SMILEY WANG-EKVALL, LLP




                                                                    building until arrangements can be made for an appropriate disposition.
                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                            DEADLINE FOR FILING AND SERVING OPPOSITION PAPERS AND
                                                                 13 REQUEST FOR A HEARING: Pursuant to LBR 9013-1(o), any party who opposes the
                                                                    Motion may request a hearing on the Motion. The deadline to file and serve a written
                                                                 14 opposition and request for hearing is 14 days after the date of service of this notice, plus
                                                                    3 additional days if you were served by mail or pursuant to F.R.Civ.P. 5(b)(2)(D) or (F).
                                                                 15
                                                                            If you timely file and serve a written opposition and request for a hearing, the
                                                                 16 Trustee will file and serve a notice of hearing at least 14 days in advance of the hearing.
                                                                    If you fail to comply with this deadline:
                                                                 17
                                                                                    (a)    The Trustee will file a declaration to indicate (1) the Motion was
                                                                 18         properly served, (2) the response period elapsed, and (3) no party filed and served
                                                                            a written opposition and request for a hearing within 14 days after the date of
                                                                 19         service of the notice;

                                                                 20                 (b)   The Trustee will lodge an order that the Court may use to grant the
                                                                              Motion; and
                                                                 21
                                                                                    (c)    The Court may treat your failure as a waiver of your right to oppose
                                                                 22           the Motion and may grant the Motion without further hearing and notice.

                                                                 23 DATED: May 21, 2021                      SMILEY WANG-EKVALL, LLP

                                                                 24
                                                                                                             By:          /s/ Philip E. Strok
                                                                 25
                                                                                                                   PHILIP E. STROK
                                                                 26                                                Attorneys for Elissa D. Miller, Chapter 7
                                                                                                                   Trustee
                                                                 27

                                                                 28


                                                                      2868707.1                                     2                                      NOTICE
       Case 2:20-bk-21022-BR                      Doc 355 Filed 05/21/21 Entered 05/21/21 16:53:52                                       Desc
                                                   Main Document    Page 3 of 11



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF MOTION FOR ORDER AUTHORIZING
ABANDONMENT PURSUANT TO 11 U.S.C. § 554 AND DISPOSAL OF CERTAIN PERSONAL PROPERTY will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 May 21, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) May 21, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

 The Honorable Barry Russell
 U.S. Bankruptcy Court
 Roybal Federal Building
 255 E. Temple Street, Suite 1660
 Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 21, 2021                              Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                     Doc 355 Filed 05/21/21 Entered 05/21/21 16:53:52                                       Desc
                                                   Main Document    Page 4 of 11




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

Kyra E Andrassy kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
•Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
•William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
•Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
•Richard D Buckley richard.buckley@arentfox.com
•Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
4166@ecf.pacerpro.com
•Jennifer Witherell Crastz jcrastz@hrhlaw.com
•Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
•Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
•Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
•Richard W Esterkin richard.esterkin@morganlewis.com
•Timothy W Evanston tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
•Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
•James J Finsten , jimfinsten@hotmail.com
•Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
•Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
•Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
•Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
•Steven T Gubner sgubner@bg.law, ecf@bg.law
•Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
•Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
•Razmig Izakelian razmigizakelian@quinnemanuel.com
•Lewis R Landau Lew@Landaunet.com
•Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
•Elizabeth A Lombard elombard@zwickerpc.com, bknotices@zwickerpc.com
•Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
•Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
•Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
•Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
•Elissa Miller (TR) CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
•Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
•Scott H Olson solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
•Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
•Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
•David M Reeder david@reederlaw.com, secretary@reederlaw.com
•Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
•Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
•William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
•Kenneth John Shaffer johnshaffer@quinnemanuel.com
•Richard M Steingard , awong@steingardlaw.com
•Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
•Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
• United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
•Eric D Winston ericwinston@quinnemanuel.com
•Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
•Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 355 Filed 05/21/21 Entered 05/21/21 16:53:52                                       Desc
                                                   Main Document    Page 5 of 11




SERVED BY UNITED STATES MAIL:

ECF- Master Mailing List:

AMERICAN EXPRESS TRAVEL RELATED                     AMERICAN EXPRESS NATIONAL BANK C/O
                                                                                                        BAKER, KEENER & NAHRA, LLP
SERVICES COM                                        ZWICKER &
                                                                                                        633 WEST FIFTH STREET
C/O ZWICKER AND ASSOCIATES, P.C.                    80 MINUTEMAN ROAD
                                                                                                        SUITE 5500
P.O. 9043                                           P.O. BOX 9043
                                                                                                        LOS ANGELES, CA 90071‐2014
ANDOVER, MA 01810‐0943                              ANDOVER, MA 01810‐0943



BEDFORD LAW GROUP, APC                                                                                  CT3MEDIA, INC. CHET THOMPSON
                                                    BEDFORD LAW GROUP, APC
1875 CENTURY PARK EAST                                                                                  26080 SHADOW ROCK LN 26080 SHADOW
                                                    1875 CENTURY PARK EAST, SUITE 1790
SUITE 1790                                                                                              ROCK L
                                                    LOS ANGELES, CA 90067‐2537
CENTURY CITY, CA 90067‐2537                                                                             VALENCIA, CA 91381‐0630


                                                    CIGNA HEALTH AND LIFE INSURANCE
DAVID R. LIRA                                       COMPANY                                             CHRISTINA FULTON
10100 SANTA MONICA BOULEVARD, 12TH                  MARYLOU RICE                                        1875 CENTURY PARK EAST
FLOOR                                               LEGAL COMPLIANCE LEAD ANALYST                       SUITE 2230
LOS ANGELES, CA 90067‐4003                          900 COTTAGE GROVE ROAD, B6LPA                       LOS ANGELES, CA 90067‐2522
                                                    HARTFORD CT 06152‐0001


DK GLOBAL, INC.                                     DAIMLER TRUST
                                                                                                        DALTON & ASSOCIATES
420 MISSOURI CT                                     C/O BK SERVICING, LLC
                                                                                                        1106 WEST TENTH STREET
420 MISSOURI CT                                     PO BOX 131265
                                                                                                        WILMINGTON, DE 19806‐4522
REDLANDS, CA 92373‐3128                             ROSEVILLE, MN 55113‐0011




EMPLOYMENT DEVELOPMENT DEPT.                        ERIC BRYAN SEUTHE
                                                                                                        ERIC LINDVALL, DO
BANKRUPTCY GROUP MIC 92E                            10990 WILSHIRE BLVD.
                                                                                                        604 N MAGNOLIA AVE SUITE 100
P.O. BOX 826880                                     SUITE 1420
                                                                                                        CLOVIS, CA 93611‐9205
SACRAMENTO, CA 94280‐0001                           LOS ANGELES, CA 90024‐3931




ERIKA GIRARDI                                                                                           DOMINIC LOMBARDO
                                                    ERIKA SALDANA
C/O DINSMORE & SHOHL LLP                                                                                115 E. POMONA BOULEVARD
                                                    1757 RIVERSIDE DRIVE
550 SOUTH HOPE STREET, SUITE 1765                                                                       SUITE A
                                                    GLENDALE, CA 91201‐2856
LOS ANGELES, CA 90071‐2669                                                                              MONTEREY PARK, CA 91755‐7210




ESQUIRE DEPOSITION SOLUTIONS, LLC.                  EXPRESS NETWORK LLC                                 FAY PUGH
2700 CENTENNIAL TOWER 101 MARIETTA ST               1605 W OLYMPIC BLVD #800                            1163 DANIELS DRIVE
ATLANTA, GA 30303                                   LOS ANGELES CA 90015‐4685                           LOS ANGELES, CA 90035‐1101




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 355 Filed 05/21/21 Entered 05/21/21 16:53:52                                       Desc
                                                   Main Document    Page 6 of 11



FRANCHISE TAX BOARD                                 FRANTZ LAW GROUP, APLC
                                                                                                        GAYLE C. KUROSU
BANKRUPTCY SECTION MS: A‐340                        2029 CENTURY PARK EAST
                                                                                                        1116 WEST 187TH STREET
P.O. BOX 2952                                       #400
                                                                                                        GARDENA, CA 90248‐4123
SACRAMENTO, CA 95812‐2952                           LOS ANGELES, CA 90067‐2905




                                                                                                        JAIME RUIGOMEZ
GIRARDI KEESE                                       IDISCOVERY SOLUTIONS
                                                                                                        C/O MARGULIES FAITH, LLP
1126 WILSHIRE BLVD                                  535 ANTON BLVD STE 850
                                                                                                        16030 VENTURA BLVD., STE. 470
LOS ANGELES, CA 90017‐1904                          COSTA MESA, CA 92626‐7062
                                                                                                        ENCINO, CA 91436‐4493




                                                                                                        JOSEPH RUIGOMEZ
JOHN ABASSIAN                                       JILL O'CALLAHAN
                                                                                                        C/O MARGULIES FAITH, LLP
6403 VAN NUYS BOULEVARD                             1437 CLUB VIEW DRIVE
                                                                                                        16030 VENTURA BLVD., STE. 470
VAN NUYS, CA 91401‐1437                             LOS ANGELES, CA 90024‐5305
                                                                                                        ENCINO, CA 91436‐4493



KATHLEEN L. BAJGROWICZ                                                                                  JUDY SELBERG
                                                    KATHLEEN RUIGOMEZ
MANUEL H. MILLER, ESQ.                                                                                  10990 WILSHIRE BLVD.
                                                    C/O MARGULIES FAITH, LLP
LAW OFFICES OF MANUEL H. MILLER                                                                         SUITE 1420
                                                    16030 VENTURA BLVD. STE. 470
20750 VENTURA BOULEVARD, SUITE 440                                                                      10990 WILSHIRE BLVD., SUITE 1420
                                                    ENCINO, CA 91436‐4493
WOODLAND HILLS, CA 91364‐6643                                                                           LOS ANGELES, CA 90024‐3931


                                                    L.A. ARENA FUNDING, LLC
KIMBERLY ARCHIE
                                                    C/O RICHARD D. BUCKLEY, JR.                         L. EVERETT & ASSOCIATES, LLC
15210 VENTURA BOULEVARD
                                                    ARENT FOX LLP                                       3700 STATE STREET, SUITE 350
SUITE 307
                                                    555 WEST FIFTH STREET, 48TH FLOOR                   SANTA BARBARA, CA 93105‐3100
SHERMAN OAKS, CA 91403‐3841
                                                    LOS ANGELES, CA 90013‐1065



                                                    MANUEL H. MILLER
MENCHACA & COMPANY LLP                                                                                  MARLATT CONSULTING
                                                    20750 VENTURA BOULEVARD
835 WILSHIRE BLVD. SUITE 300                                                                            85 CRESTA VERDE DR
                                                    SUITE 440
LOS ANGELES, CA, 90017                                                                                  ROLLING HILLS ESTATES, CA 90274‐5455
                                                    WOODLAND HILLS, CA 91364‐6643



                                                                                                        REST YOUR CASE EVIDENCE STORAGE LLC
MATTHEW JONES                                       MICHAEL VISLOSKY                                    PAULINE WHITE
317 E 4TH STREET                                    2764 CERES AVE                                      150 N. SANTA ANITA AVENUE
LYNDON, KS 66451‐9550                               CHICO CA 95973‐7814                                 SUITE 300
                                                                                                        ARCADIA, CA 91006‐3116




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 355 Filed 05/21/21 Entered 05/21/21 16:53:52                                       Desc
                                                   Main Document    Page 7 of 11



                                                    OFFICE OF FINANCE CITY OF LOS ANGELES               PAULINE WHITE
NOEL MONTES
                                                    200 N SPRING ST RM 101 CITY HALL                    150 N. SANTA ANITA AVENUE
2117 BENJAMIN CREEK DR
                                                    LOS ANGELES CA 90012‐3224                           SUITE 300
LITTLE ELM, TX 75068‐0019
                                                    PREFERRED                                           ARCADIA, CA 91006‐3116




PETERSON & ASSOCIATES COURT                         PITNEY BOWES GLOBAL FINANCIAL
                                                                                                        PITNEY BOWES INC
REPORTING, INC.                                     SERVICES LLC
                                                                                                        27 WATERVIEW DR, 3RD FL
530 B STREET, SUITE 350                             27 WATERVIEW DRIVE
                                                                                                        SHELTON, CT 06484‐4361
SAN DIEGO, CA 92101‐4403                            SHELTON, CT 06484‐4301




                                                    ROBERT GIRARDI                                      SAMMY Y. HSU
ROBERT M. KEESE
                                                    402 SOUTH MARENGO AVE.                              13044 PACIFIC PROMENADE
22982 ROSEMONT COURT
                                                    SUITE B                                             APT 423
MURRIETA, CA 92562‐3075
                                                    PASADENA, CA 91101‐3113                             PLAYA VISTA, CA 90094‐4006



                                                                                                        U.S. LEGAL SUPPORT, INC.
SOUTHERN CALIFORNIA GAS COMPANY                     SIMBA CAPITAL INC. ROBERT COHAN                     C/O PORTILLO RONK LEGAL TEAM
555 WEST 5TH STREET                                 9 AVE AT PORT IMPERIAL 408                          5716 CORSA AVENUE
LOS ANGELES, CA 90013‐1011                          WEST NEW YORK, NJ 07093‐7141                        SUITE 207
                                                                                                        WESTLAKE VILLAGE, CA 91362‐4059


                                                                                                        WELLS FARGO VENDOR FINANCIAL
US LEGAL SUPPORT                                    VIRGINIA ANTONIO                                    SERVICES, INC.
16825 NORTHCHASE DR SUITE 900                       20413 VIA NAVARRA                                   C/O HEMAR, ROUSSO & HEALD, LLP
HOUSTON, TX 77060‐6004                              YORBA LINDA, CA 92886‐3065                          15910 VENTURA BLVD., 12TH FLOOR
                                                                                                        ENCINO, CA 91436‐2802




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 355 Filed 05/21/21 Entered 05/21/21 16:53:52                                       Desc
                                                   Main Document    Page 8 of 11


Employees:



 ANDREW ALEXANDROFF                                  NICOLE ALLAUDIN                                      ALICIA ALMEIDA
 1755 OCEAN AVE APT 410                              4335 JIMSON RD                                       1126 WILSHIRE BLVD
 SANTA MONICA CA 90401‐3619                          LOS ANGELES CA 90041‐1599                            LOS ANGELES CA 90017‐1904




 MONICA ALMEIDA                                      CHRISTOPHER AUMAIS                                   ALVIN BEDFORD
 1521 DUNSWELL AVE                                   865 1/2 S BUNDY DR                                   38040 27TH ST E APT 104
 HACIENDA HEIGHTS CA 91745‐2726                      LOS ANGELES CA 90049‐5216                            PALMDALE CA 93550‐6415




 DAVID BIGELOW                                       NEREIDA BOWMAN                                       ICXEN CARDENAS
 364 N HIGHLAND AVE                                  17472 CHERVIL LN                                     14930 ROXTON AVE
 LOS ANGELES CA 90036‐2630                           SAN BERNARDINO CA 92407‐9067                         GARDENA CA 90249‐3753




 MARIA CARLOS                                        ALEXI CARLTON                                        OLGA CARLTON
 13109 FAUST AVE                                     3330 E FOOTHILL BLVD UNIT 432                        11895 BRIARROSE LN
 DOWNEY CA 90242‐5025                                PASADENA CA 91107‐3961                               CHINO CA 91710‐2040




 LINDA CASTRO                                        JOY CAVALLEZ                                         CELENE CHAN
 908 FINEGROVE AVE                                   17808 VIERRA AVE                                     360 E 2ND ST STE 300
 HACIENDA HEIGHTS CA 91745‐1314                      CERRITOS CA 90703‐9052                               LOS ANGELES CA 90012‐4207




 ARELY CORNEJO                                       ARELY CORNEJO                                        HALEI CORY
 1126 WILSHIRE BLVD                                  7778 LAUREL AVE                                      5616 SUGAR MAPLE WAY
 LOS ANGELES CA 90017‐1904                           FONTANA CA 92336‐2831                                FONTANA CA 92336‐5912




 KIM CORY                                            JOHN COURTNEY                                        MICHELLE DIAMANT
 5616 SUGAR MAPLE WAY                                2054 MONTEREY BLVD                                   4847 W SLAUSON AVE APT 14
 FONTANA CA 92336‐5912                               HERMOSA BEACH CA 90254‐2912                          LOS ANGELES CA 90056‐1248




 DIAMO DOKHANIAN                                     NICOLE DURAN                                         JESSICA ESTRADA
 605 N ARDEN DR                                      1922 ROSEGLEN AVE                                    PO BOX 1206
 BEVERLY HILLS CA 90210‐3509                         SAN PEDRO CA 90731‐1173                              MANHATTAN MT 59741‐1206




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 355 Filed 05/21/21 Entered 05/21/21 16:53:52                                       Desc
                                                   Main Document    Page 9 of 11




 TRACEY FAUST                                        TODD FELIS                                           DESIREE FERNANDEZ
 2335 E COLORADO BLVD STE 115                        1942 REYNOSA DR                                      9663 SANTA MONICA BLVD # 774
 PASADENA CA 91107‐6833                              TORRANCE CA 90501‐5514                               BEVERLY HILLS CA 90210‐4303




 ROBERT FINNERTY                                     COLEEN FORWARD                                       KALI FOURNIER
 10425 WHIPPLE ST                                    751 E ORANGE GROVE BLVD APT A                        19120 CHANDON LN
 TOLUCA LAKE CA 91602‐2808                           PASADENA CA 91104‐5451                               HUNTINGTON BEACH CA 92648‐2139




 BRIANNA FRANCO                                      SHIRLEEN FUJIMOTO                                    DYLAN FUJIOKA
 14942 ARCHWOOD ST                                   2032 W 233RD ST                                      1501 PEBBLEDON ST
 VAN NUYS CA 91405‐4549                              TORRANCE CA 90501‐5802                               MONTEREY PARK CA 91754‐4312




 GRACE FUJIOKA                                       SHELBY FUJIOKA                                       JASON FUKUMAN
 1501 PEBBLEDON ST                                   1501 PEBBLEDON ST                                    2313 W 170TH ST
 MONTEREY PARK CA 91754‐4312                         MONTEREY PARK CA 91754‐4312                          TORRANCE CA 90504‐2833




 ALEXA GALLOWAY                                      SAMANTHA GOLD                                        KEITH GRIFFIN
 5637 OAKHILL DR                                     531 N ROSSMORE AVE APT 302                           10806 ESTHER AVE
 SANTA MARIA CA 93455‐6007                           LOS ANGELES CA 90004‐2434                            LOS ANGELES CA 90064‐3225




 MARK HEARN                                          SAMMY HSU                                            JOSEMARIA IBARRA
 120 23RD ST                                         13044 PACIFIC PROM                                   2410 E EL SEGUNDO BLVD
 MANHATTAN BEACH CA 90266‐4410                       PLAYA VISTA CA 90094                                 COMPTON CA 90222‐2204




 LUPE INCLAN‐WHITE                                   MICHAEL JACOBY                                       LUIS JIMENEZ
 2965 E THOROUGHBRED ST                              1126 WILSHIRE BLVD                                   640 E 23RD ST
 ONTARIO CA 91761‐5088                               LOS ANGELES CA 90017‐1904                            LOS ANGELES CA 90011‐1142




 NATALIE JUAREZ                                      RITA JUAREZ                                          CHRISTOPHER KAMON
 223 S CARONDELET ST                                 223 S CARONDELET ST                                  4030 ADMIRABLE DR
 LOS ANGELES CA 90057‐2015                           LOS ANGELES CA 90057‐2015                            RANCHO PALOS VERDES CA 90275‐6030




 MICHAEL KELLY                                       CHRISTINA KIM                                        ANN KURKE
 4656 LEDGE AVE                                      5037 ROSEWOOD AVE APT 305                            355 WHITING ST
 TOLUCA LAKE CA 91602‐1536                           LOS ANGELES CA 90004‐1786                            EL SEGUNDO CA 90245‐2907



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 355 Filed 05/21/21 Entered 05/21/21 16:53:52                                       Desc
                                                  Main Document     Page 10 of 11




 GAYLE KUROSU                                        LYNNE LEPORE                                         DAVID LIRA
 1116 W 187TH ST                                     1126 WILSHIRE BLVD                                   420 S HILL AVE
 GARDENA CA 90248‐4123                               LOS ANGELES CA 90017‐1904                            PASADENA CA 91106‐3460




 IRASEMA LONGORIA                                    ISABEL MANCILLA                                      AMANDA MCCLINTOCK
 16268 SANTA BIANCA DR                               4816 MCKINLEY AVE                                    332 19TH ST
 HACIENDA HEIGHTS CA 91745‐4829                      LOS ANGELES CA 90011‐5423                            MANHATTAN BEACH CA 90266‐4513




 JOHN MCCORKLE                                       SHAWNA MILLS                                         ASHKAHN MOHAMADI
 1126 WILSHIRE BLVD                                  955 N DUESENBERG DR APT 7304                         8722 ASHCROFT AVE
 LOS ANGELES CA 90017‐1904                           ONTARIO CA 91764‐7955                                WEST HOLLYWOOD CA 90048‐1802




 ARIEL MONASTERIO                                    CLAUS MORY                                           RONEN NAHOURAY
 726 TULAROSA DR                                     4455 LOS FELIZ BLVD APT 707                          1151 COLDWATER CANYON DR
 LOS ANGELES CA 90026‐3629                           LOS ANGELES CA 90027‐2138                            BEVERLY HILLS CA 90210‐2420




 MARY NGUYEN                                         MARTHA OCALLAGHAN                                    JAMES O'CALLAHAN
 9071 ENLOE WAY                                      121 W GRAND AVE                                      1126 WILSHIRE BLVD
 GARDEN GROVE CA 92844‐2705                          ALHAMBRA CA 91801‐2344                               LOS ANGELES CA 90017‐1904




 MARINA PACHECO                                      JOHN PADILLA                                         JASON PAYNE
 1000 S GRAND AVE APT 319                            10006 S BROADWAY UNIT 115                            29039 GLADIOLUS DR
 LOS ANGELES CA 90015‐3470                           LOS ANGELES CA 90003‐5504                            CANYON COUNTRY CA 91387‐1829




 PATTY PAZ                                           BALTHAZAR PEREZ                                      JESSE PEREZ
 351 S REBECCA ST                                    1002 RADWAY AVE                                      715 1/2 W 45TH ST
 POMONA CA 91766‐1556                                LA PUENTE CA 91744‐1829                              LOS ANGELES CA 90037‐3462




 JOSE PEREZ                                          CHRISTINA PESCE                                      KENNY RAMIREZ
 1126 WILSHIRE BLVD                                  238 PRESIDENT ST APT 1                               5634 SCHARF AVE
 LOS ANGELES CA 90017‐1904                           BROOKLYN NY 11231‐4310                               FONTANA CA 92336‐5917




 ANDRE REID                                          VIKTORS REKTE                                        JAIME REVILLA
 9715 S BROADWAY APT 4                               1126 WILSHIRE BLVD                                   3555 SAN MARINO ST APT 106
 LOS ANGELES CA 90003‐4159                           LOS ANGELES CA 90017‐1904                            LOS ANGELES CA 90019‐2325



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 355 Filed 05/21/21 Entered 05/21/21 16:53:52                                       Desc
                                                  Main Document     Page 11 of 11




 LYSSA ROBERTS                                       GLADYS RODAS                                         MELISA ROSADINI
 1525 CARVER ST                                      352 E 91ST ST                                        8655 BELFORD AVE APT 216
 REDONDO BEACH CA 90278‐2815                         LOS ANGELES CA 90003‐3806                            LOS ANGELES CA 90045‐4559




 JACQUELINE ROUILLARD                                NORINA ROUILLARD                                     RENAE SALAS
 1250 W 184TH ST                                     1250 W 184TH ST                                      1126 WILSHIRE BLVD
 GARDENA CA 90248‐4016                               GARDENA CA 90248‐4016                                LOS ANGELES CA 90017‐1904




 RENAE SALAS                                         ARLAN SALONGA                                        CURTIS SARIAN
 17467 SANDLEWOOD DR                                 4315 PARAMOUNT BLVD UNIT A                           5125 GREEN CROSS ROAD
 RIVERSIDE CA 92503‐6781                             PICO RIVERA CA 90660‐1698                            LA CANADA FLINTRIDGE CA 91011




 ANDRE SHERMAN                                       JENNIFER SIEGEL                                      SONJAY SINGH
 3555 GIDDINGS RANCH RD                              1126 WILSHIRE BLVD                                   616 ST PAUL AVE
 ALTADENA CA 91001‐3800                              LOS ANGELES CA 90017‐1904                            LOS ANGELES CA 90017‐2022




 AMY SOLOMON                                         MALLORY SOTO                                         ALEXANDRA STEELE
 3001 OLD CALZADA RD                                 1146 KNOLL DR                                        3055 SAN GABRIEL AVE
 SANTA YNEZ CA 93460‐9526                            MONTEREY PARK CA 91754‐2513                          GLENDALE CA 91208‐1701




 VAN TAMROWSKI                                       COLLEEN TEEMAN                                       CARLOS URZUA
 426 MERCURY LN                                      30164 VALLEY GLEN ST                                 5653 RABER ST
 PASADENA CA 91107‐2922                              CASTAIC CA 91384‐3249                                LOS ANGELES CA 90042‐1172




 GARRET VALERIO                                      THERESA VITALE                                       TERRY WADA‐KUBO
 245 LAMONT DR                                       1330 QUINTERO ST APT 1                               5 UTE RIVER CT
 LOS ANGELES CA 90042‐3515                           LOS ANGELES CA 90026‐7100                            SACRAMENTO CA 95831‐3372




 MARYLIN WAKATSUKI                                   KELLY WEIL                                           ANNIE WILSON
 4315 PARAMOUNT BLVD UNIT A                          20668 MEDLEY LN                                      3414 FISHER ST
 PICO RIVERA CA 90660‐1698                           TOPANGA CA 90290‐3320                                HIGHLAND CA 92346‐3103




 RYAN YOSHIYAMA                                      KATHRYN ZIMMER
 2117 SAN ANTONIO DR                                 96 HENEARLY DR
 MONTEBELLO CA 90640‐2450                            MILLER PLACE NY 11764‐3305



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
